Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 and 9-20 are pending in this application.


Response to Amendments & Arguments

Applicant’s filing of a terminal disclaimer with respect to a terminal disclaimer /filed 4 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1, 13 and 20 has been withdrawn. 

Applicant’s amendments and arguments with respect to claims rejected as being directed to an abstract idea without significantly more have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-7 and 9-20 has been withdrawn. 



Allowable Subject Matter

Claims 1-7 and 9-20 are allowed over the prior art of record.

The prior art of record, alone or in combination with each other, does not expressly disclose a non-transitory machine-readable storage medium comprising instructions that when executed cause a system to:
compile regular expressions stored in a file into a set of regular expressions having a specified order;
adaptively re-order the set of regular expressions into an order of priority based on frequencies that respective regular expressions of the set of regular expressions match a set of messages, the adaptive re-ordering of the set of regular expressions to produce an adaptively ordered set of regular expressions;
determine, for a first message of the set of messages, a plurality of regular expressions of the adaptively ordered set of regular expressions that match the first message;
create a representation of a graph having connected nodes, wherein the connected nodes correspond to the plurality of regular expressions that match the first message; and
classify a second message based on the adaptively ordered set of regular expressions and the graph by traversing the connected nodes in the graph to identify a node corresponding to a particular regular expression that matches the second message and has a highest priority in the adaptively ordered set of regular expressions, and classifying the second message based on the particular regular expression.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169